Citation Nr: 0932406	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-35 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include major depression, bipolar disorder, 
and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to March 
1983.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied service connection for major 
depression, bipolar disorder, and schizoaffective disorder.  

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.


FINDING OF FACT

An acquired psychiatric disability, to include major 
depression, bipolar disorder, and schizoaffective disorder 
was not manifested during the Veteran's active duty service 
or for many years thereafter, nor is any current acquired 
psychiatric disability otherwise related to service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include major 
depression, bipolar disorder, and schizoaffective disorder, 
was not incurred in or aggravated by the Veteran's active 
duty service, nor may it be presumed to have been incurred in 
or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R.   § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a psychosis became manifest to a degree of 10 
percent or more within one year from the date of the 
Veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court is 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that his psychiatric disability began in 
service and believes that his current psychiatric disability 
is related to service. 

At the outset, the Board notes that the Veteran's service 
treatment records are unavailable, despite the RO's attempts 
to obtain them.  In these circumstances, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disorder is related to 
service.  Applying the Hickson analysis, the initial question 
is whether there is evidence of a current psychiatric 
disability. 

The evidentiary record includes several VA treatment records 
and private treatment reports.  An August 2000 private 
treatment report from Dr. B. notes an assessment of anxiety 
and depression.  The Veteran was hospitalized in June 2002 
and the diagnoses at that time were bipolar disorder, 
depressed type and panic disorder by history.  Subsequent VA 
treatment reports dated from July 2002 to April 2006 lists 
diagnoses including bipolar disorder, paranoid schizophrenia, 
schizoaffective disorder, major depression, and violent 
tendencies.

With respect to Hickson element (2), service treatment 
records are unavailable as explained above.  The Veteran 
claims that he was evaluated for psychiatric problems during 
service, but, as noted above, his service treatment records 
cannot be located so there is no confirmation of this.  
Additionally, there is no competent evidence contemporaneous 
with service or since service from any other source that 
establishes that a psychiatric disability was either present 
coincident with service, or is related to an injury, disease, 
or event of service origin.  

During his May 2009 hearing, the Veteran reported that his a 
psychiatric disability began as a result of being unable to 
see his wife because he was on alert and lockdown, an 
incident with his sergeant, and not getting promoted.  
However, the Veteran's statement does not serve as competent 
evidence on the question of a diagnosis of a psychiatric 
disability during service, because the diagnosis of a 
psychiatric disorder, not capable of lay observation, is 
beyond the competence of the Veteran.  Furthermore, during 
the May 2009 hearing, the Veteran reported that no diagnosis 
was rendered during service, even though he claims he was 
told that he was not fit for military duty.  There is no 
evidence that the Veteran was discharged as a result of any 
psychiatric disability.  The Veteran's DD Form 214 notes that 
he received a Good Conduct Medal and the narrative reason for 
separation is expiration term of service.

With reference to Hickson element (3), for the Veteran to be 
successful in this claim, the evidence must show that it is 
at least as likely as not that the current psychiatric 
disability is related to a disease, injury, or event that 
occurred in service.  If the preponderance of the evidence 
shows otherwise, the Veteran's claim must be denied.  

In this case, while the Veteran believes that his current 
psychiatric disability is related to service, he has not 
presented any evidence to support that assertion.  There is 
no competent evidence which establishes that the Veteran's 
current psychiatric disability is medically related to the 
Veteran's period of service.

The Board has considered the statements made by the Veteran 
during his hearing and as noted in his various treatment 
reports, relating his current psychiatric disability to 
service.  Competent medical evidence of a psychiatric 
diagnosis related to service is required in order to grant 
the appellant's claim.  While the Veteran is competent to 
relate that he experienced symptoms in service, he is not a 
medical professional competent to offer an opinion as to the 
nature or etiology of any current claimed disorder.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Groveitt 
v. Brown, 5 Vet. App. 91, 93 (1993).  None of the Veteran's 
post service evidence contains an opinion linking a 
psychiatric disability to service.

In the absence of evidence showing a chronic condition in 
service, a Veteran's current diagnosis may still be service 
connected per 38 C.F.R. § 3.303(b) if "continuity of 
symptomatology is demonstrated."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997); see also 38 C.F.R. § 3.303(d).  
However, such is not demonstrated in this case.  Moreover, 
the Board does not find the Veteran's contentions in this 
regard to be credible, when viewed in conjunction with the 
record as a whole.  

In essence, the Board affords the Veteran's statements less 
probative weight in light of the lack of the complexity of 
the Veteran's psychiatric disorders and the available 
objective evidence of record.  Simply put, his lay 
contentions regarding his symptomatology are outweighed by 
the available medical evidence.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.) 

The lapse in time between service and the first diagnosis of 
a depressive disorder also weighs against the Veteran's 
claim.  It is significant to point out that the evidence of 
record establishes that the Veteran was not clinically 
diagnosed with and treated for a psychiatric disability until 
2000, many years after his discharge from service.  Social 
Security Administration records show that Social Security 
determined that the Veteran's psychiatric disability began in 
2002.  Since the first occurrence of a psychiatric disability 
is noted in 2000, approximately 17 years after his separation 
from active duty in 1983, with no medical evidence otherwise 
relating any psychiatric disability to his military service 
and no evidence of a continuity of symptomatology, this is 
too remote from service to be reasonably related to service 
and this weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period after service without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service 
resulting in any chronic or persistent disability).  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Thus, 
there is simply no basis to grant the Veteran's claim for a 
psychiatric disability. 

Although the Board again acknowledges that the Veteran's 
service treatment records are missing, thereby triggering a 
heightened obligation to more fully explain the reasons and 
bases for this decision, this unfortunate circumstance, 
alone, does not obviate the need to have medical nexus 
evidence supporting the claim.  See Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare, 1 Vet. App. at 367.  That is to 
say, there is no reverse presumption for granting the claim.  
See Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).

It follows that there is no basis to award service connection 
for an acquired psychiatric disability based on chronicity in 
service or continuous symptoms thereafter.  In addition, 
because the Veteran was not diagnosed with any psychoses 
within one year after discharge from service, presumptive 
service connection is not warranted.  Moreover, there is 
simply no competent, medical evidence or opinion that in any 
way relates his current psychiatric disorders to his periods 
of active military service.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disability.  Thus, the 
benefit of the doubt doctrine does not apply to the instant 
case and the claim is denied.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed.  Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
February 2004, before the original adjudication of the claim.  
The letter notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have. The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for increased rating, and 
the duty to assist requirements have been satisfied.  SSA 
disability records, private treatment records, and VA 
treatment records dated from June 2002 to April 2006 were 
obtained and associated with the claims folder.  VA attempted 
to obtain the Veteran's service treatment records and has 
determined that these records are unavailable.  See March 
2005, March 2008, and January 2009 Findings on the 
Unavailability of Service Treatment Records. See also VA 
letters dated March 3, 2005 and January 16, 2009.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
acquired psychiatric disorder claim at issue.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, 
the standards of McLendon are not met in this case.  The 
evidence reflects neither an acquired psychiatric disability 
in service, nor a presumptive psychosis within one year of 
service.  Further, there is neither medical evidence 
demonstrating that any current acquired psychiatric disorder 
is linked to service, nor sufficient evidence of continuity 
of symptomatology of such disorder since service.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Under the circumstances, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claims.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include major depression, and schizoid 
personality disorder is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


